Title: To James Madison from Andrew Ellicott, 26 March 1802 (Abstract)
From: Ellicott, Andrew
To: Madison, James


26 March 1802, Lancaster. “The bearer Moses Cotes has communicated to me his plan of an improved Saw-Mill, for which I presume he will be asking for a Patent. I think the improvement merits attention, as it combines simplicity with usefulness. I hope by this time you have recovered your health.”
 

   
   RC (DLC). 1 p.



   
   On 1 Apr. 1802 Moses Coates was granted a patent for his “Improvement in a saw mill, which returns the log after each cut” (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:427). An advertisement for the invention was printed in the National Intelligencer, 21 July 1802.


